DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 15 in the reply filed on 19 October 2021 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broutin (WO 2016/174186 A1).1
With respect to claims 1-12, and 15, Broutin discloses a lubricating oil comprising one or more lubricating oil base stocks (e.g., Group IV or Group V base oil) (see Broutin, paragraph [0025]).  The kinematic viscosity of the oil may be in the range of 1.5 to 6 cSt at 100°C (see Broutin, paragraph [0026]).  The oil may additionally comprise mixtures of Group I to Group V base oils (see Broutin, paragraph [0134]).  The base oil may be present in an amount greater than 50 wt%, e.g. greater than 90 wt% (see Broutin, paragraph [0139]).  The remainder of the lubricating oil composition may comprise additives including, for example, antioxidants (phenol type or amine type) in an amount of 0.1 to 2.0 wt% (see Broutin, paragraphs [0152] and [0159]), dispersants in an amount of 0.2 to 10.0 wt% (see Broutin, paragraph [0171]), antiwear agents and extreme pressure agents in an amount of 0.01 to 6.0 wt% (see Broutin, paragraph [0147]), and metal friction modifiers in an amount of 0.01 to 2.0 wt% (see Broutin, paragraphs [0148] and [0149]).  The lubricating oil may be used in the engine of a hybrid vehicle (see Broutin, paragraph [0176]).  With regard to claims 1 and 4-6, Broutin does not explicitly disclose wherein the lubricating oil exhibits an electrical conductivity, coefficient of traction, or durability performance as recited in the claims.  However, because Broutin discloses that the lubricating oil composition comprises identical compositional fractions of the recited base oils and additives, then it follows that it must necessarily (inherently) exhibit the same characteristics, including those of electrical conductivity, coefficient of traction, and durability performance as recited in the claims.  “Products of identical chemical composition can not have mutually exclusive properties.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).
Claims 1-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores-Torres (US 2018/0100120).
With respect to claims 1-12, and 15, Flores-Torres discloses a lubricating oil comprising one or more lubricating oil base stocks (e.g., Group IV or Group V base oil) (see Flores-Torres, paragraph [0010]).  The kinematic viscosity of the oil may be in the range of 2 to 20 cSt at 100°C (see Flores-Torres, paragraph [0012]), and the electrical conductivity may be less than 12,000 pS/m (see Flores-Torres, paragraph [0010]).  The oil may additionally comprise mixtures of Group I to Group V base oils (see Flores-Torres, paragraph [0010]).  The base oil may be present in an amount greater than 50 wt%, e.g. greater than 90 wt% (see Flores-Torres, Table 2).  The remainder of the lubricating oil composition may comprise additives including, for example, antioxidants (phenol type or amine type) in an amount of 0.01 to 5.0 wt% (see Flores-Torres, paragraph [0070]), dispersants in an amount of 0.01 to 20.0 wt% (see Flores-Torres, paragraph [0140]), antiwear agents and extreme pressure agents in an amount of 0.01 to 5.0 wt% (see Flores-Torres, paragraphs [0172] and [0228]), and metal friction modifiers in an amount of 0.01 to 5.0 wt% (see Flores-Torres, paragraphs [0218] and [0226]).  The lubricating oil may be used in the engine of an electric vehicle (see Flores-Torres, paragraph [0024]).  With regard to claims 5 and 6, Flores-Torres does not explicitly disclose wherein the lubricating oil exhibits a coefficient of traction or durability performance as recited in the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject matter not shown in the prior art does not possess the characteristics relied upon.  See MPEP § 2112(V) (citing In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Youn (US 9,200,230).  Youn discloses a lubricating oil composition comprising base oils and additives and suitable for use in an electric car engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The publication date of the reference is 3 November 2016.  For convenience, citation is made herein to US 2018/0134983 (publication date of 17 May 2018) which is the English-language equivalent of the WO reference.